Prosecution History
The applicant’s agenda for the interview, dated October 15, 2020, stated as point 1 of the “Prosecution history” that the prosecution history included the agreement that “the previous amendments overcome the applied references (including BHARWANI)”. This agreement was made regarding the proposed amendment discussed during the first interview and contained in the Interview Summary’s Office Action Appendix, dated June 30, 2020. But the applicant filed a different set of claims, as can be seen in the amendments filed on July 1, 2020. No agreement was made regarding the filed set of claims. The differences were pointed out in the “Response to Arguments” section of the Final Rejection dated September 11, 2020.  

Allowable Subject Matter
Claims 1-19 and 21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
During the second interview, which was held October 15, 2020, the second proposed amendment was the one referred to in the Interview Summary as overcoming the prior art of record. This second proposed amendment was filed in the same form as it appeared in the proposal as discussed during the interview. The proposed amendment was filed as claim 1.
Claim 1 recites:
A method, comprising: determining, by a system, 
trajectory information associated with a plurality of machines; 
determining, by the system and based on the trajectory information, that a first area of a first machine, of the plurality of machines, will overlap with a second area of a second machine, of the plurality of machines, at a future point in time; 
identifying, by the system and based on determining that the first area of the first machine will overlap with the second area of the second machine, one or more potential collisions among the plurality of machines, 
wherein the one or more potential collisions include a potential collision, between the first machine and the second machine, that is identified based on determining that the first area of the first machine will overlap with the second area of the second machine; 
determining, by the system, whether to filter the potential collision, 
wherein whether the potential collision is filtered is determined based on a set of filtering parameters and machine information associated with at least one of the first machine or the second machine, 
wherein the set of filtering parameters includes a filter map for a type of machine of the first machine, and -2-PATENTU.S. Patent Application No. 16/212,107Attorney Docket No. 18-1045-70257
wherein the filter map indicates one or more approach directions that are allowed and one or more approach directions that are disallowed; and 
selectively performing, by the system, a collision prevention action, associated with the potential collision, based on whether the potential collision is to be filtered.  


In a broad reasonable example of claim 1, the method detects that a bull dozer (first machine) that is going to overlap with a dump truck (second machine). “Based” on 
Is claim 1 in the prior art? Is there a system out there that determines that there will be overlap between two machines, and then filters the overlap based on the fact that the forthcoming overlap is allowed based on 1) the type of machine, and 2) its approach direction? No, this is not in the prior art of record.
Bhurwani (U.S. Pat. Pub. No. US2016/0325675 A1) teaches determining if machines will collide based on their current trajectory and speed. Bharwani teaches scoring machines to determine if accidents should be filtered, and in paragraph 0020 that “the score…may be customized for various…machines”. Then, based on the score, some machines “may be excluded.” Machines may also be filtered out based on “orientation, and/or movement” including the “direction of travel” such as it being “away from other machines” (see paragraph 0025). Bharwani also teaches determining the “relative” position of machines in a worksite and “which part of the machine 12 is the front of the machine” (see paragraph 0033). 

Is this teaching in other prior art besides Bharwani? No. 
Self et al. (U.S. Pat. Pub. No. US2011/0137491 A1) teaches in Fig. 5 and paragraph 0022 determining a radius surrounding a machine based on the machine’s extended work tool, and another radius based on the machines stowed work tool. But Self does not teach that sometimes a potential overlap with something or someone in the worksite is permissible. 
Self does teach in Table 1 and its discussion in paragraphs 0042-0045 a set of filtering parameters that includes a filter map for a type of machine of the first machine. See Self, Table 1 and its discussion in paragraphs 0042-0045 for filtering parameters, such as the “work zone” changing depending on the type of machine, such as machine with a “bucket” compared to a “cement mixer). The example is given in paragraph 0042 of a “loader bucket”. 
But this teaching of Self is not taught in regards to making a decision whether to filter a potential collision. Rather it is taught regarding simply avoiding a collision. Furthermore, the teachings of Self is directed to making sure a work machine or its associated work tool do not contact a worker. For proof of this see the last two lines of paragraph 0054 and many other places. In contrast, claim 1 of the instant application seeks to prevent a collision between “a first machine” and “a second machine.” The specification of the instant application specifically defines machines in paragraph 0017 as industrial work vehicles, not people. There is no case in Self in which contact with the 
-2-PATENTU.S. Patent Application No. 16/212,107Attorney Docket No. 18-1045-70257Friend et al. (U.S. Pat. Pub. No. US2017/0073935 A1) teaches a system and method that predicts an overlap (see Fig. 13, step 158 and paragraph 0110). The method of Friend, Fig. 13, then filters the overlap at a future point in time. Some overlaps are permissible. In Fig. 13, step 165, there is overlap, but it is permissible because the shovel is not going to hit the dump truck. Therefore the shovel dumps its load in step 166. But other overlaps are not acceptable. When that it is the case Fig. 13, step 158 yields a “Yes” out of that step and the process moves to Fig. 14. In Fig. 14, a restriction is issued in step 163. The decision to filter the future overlap or not is based on a type of machine, because the type of machine determines whether its kinematics will create a collision or not. 
Note that what Friend teaches in Figs. 13 and 14 are discussed in relation to “using a rope shovel 15” that is moved “into alignment with a haul truck 80,” as “examples,” but the examples are not meant to be restrictive. This is noted explicitly in paragraph 0118, which states that “although” a rope shovel was used the “concepts” apply to “other similar machines and systems.” This is why in Fig. 13, step 150 the “characteristics of the machines operating at the work site 100 may be entered into the controller,” including their dimensions and desired operating characteristics. Furthermore, paragraph 0061 provides the example of a rope shovel 15 and “another example” of an excavator 200, as shown in Fig. 12.
However, the decision to filter the future overlap or not is not based on an approach direction specifically. The method of Fig. 13 does not care what orientation 
In summary, Friend does not teach filtering overlaps by an approach direction. This filtering is in claim 1 of the instant application. Therefore, for at least that reason, claim 1 of the instant application is allowable. 
Kageyama (JP4412972), teaches a vehicle approach reporting system in which a front-end loader, vehicle 4, and a dump truck 2 communicate with one another. The system records the amount of time the vehicle takes to load the dump truck. But overlap is not filtered based on vehicle type. Furthermore, approach in Kageyama simply means that a dump truck is pulling up soon to be loaded by a vehicle. A specific approach direction, and one that is allowable or not allowable, is not  taught by Kageyama. 
The prior art of record, alone or in combination does not teach at least one of the limitations of claim 1 of the instant application. For at least these reasons, claim 1 of the instant application is allowable over the prior art of record. The other independent claims, being claims 11 and 18 are substantially similar to claim 1 and are allowable for the same reasons. Since the independent claims are allowable, all the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665